Title: To George Washington from Thomas Forrest, 29 December 1781
From: Forrest, Thomas
To: Washington, George


                        
                            Please your Excellency
                            Philadelphia Decemr 29th 1781
                        
                        In compliance with your several request’s of 8th October, I have inclos’d a Certificate from Capt. Porter
                            Commdr of the Regt of my having enlisted a man in the room of Jno. Harris I discharg’d for incapacity of service.
                        The Opinion of the Court of Enquiry held in consequence of a charge exhibited by a Major Eustace.
                        As soon as I receiv’d Your favour of the 8 of October I made Application to Messrs Howell & Johnston
                            Auditors for the Army, who inform’d me that their books were at Fish Kills, & they were Suspended and could not
                            give me a Certificate, however I am at Liberty to Assure Your Excellency on my honor I never Receivd from the State of
                            Pensylvania or the United States any mony for the purpose of Recruiting or any other whatever, Except that of pay or
                            Deprication, that I have settled my Accompts with the State and Receiv’d a Certificate of £900—Specie due me.
                        I also Inclose a Certificate from Mr Peirce Pay Master Genl which I hope will be sufficient to Satisfy Your
                            Excellency I am not indebted to the United States, but they to me at Least twenty months pay, for the want of which I am
                            reduced to the necessity to go to Sea to procure a Living for my family Which seems somewhat hard after Six years
                            & some months service. However, my Friends are about to make up for me a Consignement to the West Indes, could I be
                            so happy as to meet with Your Assistance in procuring me my pay, apart of it, or a Loan Office Certificate to the Amount,
                            that I might Sell it at a Small Dicount to Enable me to put in a Small adventure on my own Accounts, should ever be
                            acknowledged as a particular Mark of Your goodness by your Excellencys Most Obt Humbe servt
                        
                            Ts Forrest

                        
                     Enclosure
                                                
                            
                                
                                    25 August 1781
                                
                            
                            A Court of enquiry held at Philadelphia August 25th 1781 Whereof Colonel Humpton is President to enquire
                                into a Complaint exhibited against Lt Coll Forrest for discharging a Man of the fourth Regt of Artillery and receiving
                                therefor three half Johannes, made the following Report, Vizt The Court having duly considered the evidence for and
                                Against Coll Forrest are of Opinion, that as Commanding Officer of the Regiment he was vested
                                with Power to discharge the Said Man, and it also evidently Appears to them the three half Johannes which Col. Forrest
                                receivd was not for any Clandestine Use or private Emolument but for the sole purpose of procuring a better man in his
                                Stead.
                            General St Clair accepts the report of the Court, and is happy to add to it his own Sentiments that the
                                transaction so far from having the Least dishonorable Appearence, Strongly marks Lt Coll Forrest’s Attention to the
                                Good of the Service. Lieut Coll Forrest is released from his arrest.
                            
                                Ar. St Clair Major Genl
                                Mattheww McConnell Actg I. Major
                            
                        
                        
                     Enclosure
                                                
                            
                                Phila. Decr 3d 1781.
                            
                            This may Certify that Lt Col. Thomas Forrist Enlisted & paid the Bounty to Robert Young to serve
                                in the Pennsa Regt of Artillery for & During the Present War, in Room of John Harris who was Discharged by sd
                                Col. Forrist as unfit for the Duty of a Soldier.
                            
                                Andrew Porter Captn
                                Commt Pennsa Regt Arty

                            
                        
                        
                     Enclosure
                                                
                            
                                 Pay Office Decemr 31. 1781.
                            
                            This may certify that Lieut. Colo. Forrest, has pay due him in the old money from Jany 1. 1780 to Augt 1.
                                1780—except the sum of eight hundred thirty seven dols & 60/90 old Emission which he received from me on
                                account of the same on the 2d Sept. 1780—and that he has received no pay since Augt 1. 1780 except two hundred and
                                eighty five dols of the Pena New Emissions which he received from me on the 31st Jany 1781.
                            And that he does not stand charged with any other monies in this Office.
                            
                                Jno. Pierce Paym. Genl

                            
                        
                        
                    